— Judgment entered June 14, 1982 in Supreme Court, New York County (Edwards, J.), denying petitioner’s application for vacatur of a determination of the Commissioner of the Department of Housing Preservation and Development, and dismissing the CPLR article 78 petition, affirmed for the reasons stated at Special Term, without costs. There was a rational basis for the commissioner’s determination that petitioner failed to carry its burden of showing continuous owner occupancy for a one-year period. The dissent’s citation to Wittlin v Rent Control Div., Dept, of Housing Preservation & Dev. of City ofN. Y. (89 AD2d 603, affd 58 NY2d 723), is inapposite because there was no question there of the fact of owner occupancy, but only the validity of the “report of decontrol,” (untimely filed) and the effect of a prior decontrol of another apartment. Concur — Carro, Silverman, Fein and Kassal, JJ.